DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1)  as being disclosed by Policappelli (20030178419 A1.
Policappelli discloses the invention including:
Claim 1; a first liquid receiver body (1020) comprising a first end (see Fig. 8B) and a first open end (1022); a second liquid receiver body (1032) comprising a second end (see Fig. 8B) and a second open end (1030); a connector (1026) comprising a channel (see Fig. 8B), wherein the channel comprises a first connection end (1024) and a second connection end (1028); wherein the first connection end is detachably connected to the first open end (see Fig. 9), and wherein the second connection end is detachably connected to the second open end (see Fig. 9); a sealing member (1040), through which the first connection end is hermetically connected to the connector and/or the second connection end is hermetically connected to the connector; and a filter (1044) provided with a filtering hole (1042), wherein the filtering hole is configured to allow fluid to pass through; and wherein the filter is mounted between the first connection end and the second connection end (see Fig. 8B) and connects the first liquid receiver body and the second liquid receiver body (See Fig. 8B and 9).
Claim 2; wherein the filtering hole is configured to block solid and allow fluid to pass through (see para. 011).
Claim 3; wherein the filter is detachably connected to, or fixedly connected to, or integrated with the connector (see Fig. 8B).
Claim 9; wherein the first connection end is connected to the first open end by threads 1022; and/or, the second connection end is connected to the second open end by threads 1030.
Claims 10 and 13; an engageable opening 140 and closing structure 3000.
Claim 11; wherein the first open end and the second open end are constructed to be detachably connected (see Fig. 8B).
Claim 12; a circle shape hole 1042(see Fig. 8A).
Claim 14; wherein both the first end and the second end are closed (see Fig. 8B).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724